Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Andre D. Whitfield filed a petition for writ of .mandamus, seeking an order directing the district court to issue a ruling on his 28 U.S.C. § 2241 (2012) petition. The district court issued its final order in the § 2241 action on February 19, 2016. Accordingly, we grant leave to proceed in forma pauperis and deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.